DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 08/03/2021, with respect to claims 1-20 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an ultrasonic inspection device for simultaneous pulse echo inspection and through transmission inspection of a structure, the device comprising, in combination with the other recited elements, wherein the probe is configured to receive a first portion of the ultrasonic signals that are reflected off interfaces of the structure and a second portion of the ultrasonic signals that pass through the structure and are reflected off the reflector plate with the probe configured to receive the ultrasonic signals while the device is spaced away from the structure.

With regard to Claim 11, the prior arts of the record do not teach or fairly suggest an ultrasonic inspection device for simultaneous pulse echo inspection and through 

With regard to Claim 16, the prior arts of the record do not teach or fairly suggest a method of ultrasonically testing a structure, the method comprising, in combination with the other recited steps, while the structure is positioned in the gap and spaced away from the inspection device, receiving reflections of signals that reflect off one or more interfaces of the structure and reflections of signals that reflect off the reflector plate after passing through the structure.

Claims 2-10, 12-15 and 17-20 are allowed by virtue of their dependence from Claims 1, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861